Case 19-34574-KRH   Doc 968-1 Filed 08/16/21 Entered 08/16/21 17:13:27   Desc
                     Exhibit(s) A (Redacted) Page 1 of 2




                      EXHIBIT A
                             Redacted




//8922203v1
           Case 19-34574-KRH                      Doc 968-1 Filed 08/16/21 Entered 08/16/21 17:13:27                                              Desc
                                                   Exhibit(s) A (Redacted) Page 2 of 2



From:                                          Rex Lee <rexlee@quinnemanuel.com>
Sent:                                          Wednesday, August 4, 2021 4:55 PM
To:                                            Sexton, Scott
Cc:                                            Bowman, Andrew M.; Erika Morabito
Subject:                                       LeClairRyan, PLLC

FilingDate:                                    8/4/2021 6:26:00 PM


Use Caution: This email originated from an external sender.




Scott:

As a professional courtesy, we are writing to inform you of two pleadings in relation to             that the Trustee
intends to file tomorrow so that they can be heard at the August 19 omnibus hearing. First, the Trustee plans to seek
leave to amend the Trustee’s complaint in the adversary proceeding with ULX to, among other things, add                  as
a defendant in that case. Although your client has elected mediation under the FAO procedures order, his direct role in
the events of the ULX case and the overlapping nature of the claims against him, along with other considerations, makes
his addition to that proceeding the most efficient and appropriate course of action. In that respect, the Trustee also
intends to file a motion to amend the FAO procedures to, among other things, permit the addition of                 to the
pending adversary proceeding. Notwithstanding this, she remains, of course, open to resolving the claims with
       in mediation or otherwise. And to the extent agreement can be reached with                 , he would of course be
removed as a defendant to that pending litigation.

We are prepared to send you a copy of the proposed Amended Complaint by no later than tomorrow morning, and
request that you advise whether your client will consent to the amendment by no later than 12:00 PM ET. Before we
provide a copy of the proposed Amended Complaint, however, please confirm that you and your client will treat the
papers as “Confidential” as that term is defined in the Stipulated Protective Order Regarding the Disclosure and Use of
Confidential Information (Tavenner v. ULX Partners, LLC, Adv. Proc. No. 20-03142-KRH, ECF No. 48), as we intend to file
the proposed Amended Complaint under seal.

Regards,
Rex Lee
Of Counsel
Quinn Emanuel Urquhart & Sullivan, LLP

51 Madison Avenue, 22nd Floor
New York, NY 10010
212-849-7163 Direct
212-849-7000 Main Office Number
212-849-7100 FAX
rexlee@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
